Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to the following communication: the claim filed on 08/21/2019. This action is made non-final.
2.       Claims 1-20 are pending in the case.  Claims 1 and 11 are independent claims. 

				Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted on 11/12/2019, 12/12/2019 and 10/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

				Claim Rejections - 35 USC § 101 
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter of Abstract Idea without significantly more. 
	Regarding claim 1, claim 1 recites:
A system comprising: 
a computing device at a service provider configured to: 
receive input from a user device of a user while the user is engaged in a session on a site of the service provider, 
determine a secondary intent of the input, 
classify the second intent into at least one category of relational language, and 
generate a response based on the secondary intent; and 
a virtual-assistant configured to interact with the user.

The claim recites a series of steps or functions executed by a computing system and therefore is a system claim which is statutory (Step 1). The claim as a whole recites Certain Methods Of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine, classify and generate a response to a user input which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). The claim does recite additional elements: a computing device, a user device, the “receive” step and “virtual-assistant” function.  The ‘receive’ step merely recites insignificant extra solution activities and the devices are generic computing devices. Although the “virtual-assistant” is configured to interact with the user, no indication is given on how the virtual-assistant is involved in the user and service provider interaction. Thus, the claim fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). The claim merely recites instructions to apply an exception using generic computer devices which cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 1 is ineligible for patent.
	Regarding claim 2, claim 2 recites:
The system of claim 1, wherein the virtual-assistant is configured to be displayed on or adjacent to the site of a service provider.

Claim 2 is a system claim which is statutory (Step 1).  Claim 2 recites an additional element of insignificant extra solution activity on where the virtual-assistant is displayed. Claim 2 fails to cure the deficiency of reciting a judicial exception of an abstract idea (Step 2A-Prong 1) of claim 1. Claim 2 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 2 fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 2 is ineligible for patent.
	Regarding claim 3, claim 3 recites:
The system of claim 1, wherein the computing device at the service provider is further configured to determine a primary intent of the input.

Claim 3 is a system claim which is statutory (Step 1).  Claim 3 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 3 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 3 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 3 is ineligible for patent.
	Regarding claim 4, claim 4 recites:
The system of claim 1, wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift.

Claim 4 is a system claim which is statutory (Step 1).  Claim 4 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input of an audio, an emoji or sentiment shift which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 4 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 4 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 4 is ineligible for patent.
Regarding claim 5, claim 5 recites:
The system of claim 1 wherein the input comprises audio features.

Claim 5 is a system claim which is statutory (Step 1).  Claim 5 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with audio features which can be donw in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 5 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 5 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 5 is ineligible for patent.
	Regarding claim 6, claim 6 recites:
The system of claim 5, wherein the computing device at the service provider is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features.

Claim 6 is a system claim which is statutory (Step 1).  Claim 6 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with audio features like pitch, energy and frequency which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 6 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 6 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 6 is ineligible for patent.
	Regarding claim 7, claim 7 recites:
The system of claim 1, wherein the input comprises textual features.

Claim 7 is a system claim which is statutory (Step 1).  Claim 7 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with textual features which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 7 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 7 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 7 is ineligible for patent.
	Regarding claim 8, claim 8 recites:
The system of claim 1, wherein the input comprises a query from the user.

Claim 8 is a system claim which is statutory (Step 1).  Claim 8 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input including a user query which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 8 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 8 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 8 is ineligible for patent.
	Regarding claim 9, claim 9 recites:
The system of claim 1, wherein the query comprises a fixed word or phrase.

Claim 9 is a system claim which is statutory (Step 1).  Claim 9 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a Step 2A-Prong 2). Claim 9 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 9 is ineligible for patent.
	Regarding claim 10, claim 10 recites:
The system of claim 1, wherein the virtual-assistant is further configured to provide at least a portion of the response to the user.

Claim 10 is a system claim which is statutory (Step 1).  Claim 10 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to generate a response which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 10 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2), because the claim merely describes to provide a portion of the response without reciting any detail on what the response is and how the response is generated by the virtual-assistant that is so special in the field of computing technology. Claim 10 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 10 is ineligible for patent.
	Regarding claim 11, claim 11 recites:
A method comprising: 
receiving input at a computing device of a service provider from a user device of a user while the user is engaged in a session on a site of a service provider; 
determining a secondary intent of the input; 
classifying the second intent into at least one category of relational language; and 
generating a response based on the secondary intent.

The claim recites a series of steps or functions and therefore is a method claim which is statutory (Step 1). The claim as a whole recites Certain Methods Of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine, classify and generate a response to a user input which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). The claim does recite additional elements: a computing device, a user device, the “receiving” step.  The ‘receiving’ step merely recites insignificant extra solution activities and the devices are generic computing devices. Thus, the claim fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). The claim merely recites instructions to apply an exception using generic computer devices which cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 11 is ineligible for patent.
	Regarding claim 12, claim 12 recites:
The method of claim 11, further comprising taking action based on the secondary intent .

Claim 12 is a method claim which is statutory (Step 1).  Claim 12 recites a step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to take action which can be the same or different from the response to a user input recited in the parent claim 11. The step can be done in a human head and thus the claim recites an abstract idea (Step 2A-Prong 1). Claim 12 fails to cure the deficiency of reciting a judicial exception of an abstract idea (Step 2A-Prong 1) of claim 11. Claim 12 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 12 fails to Step 2B. In short, claim 12 is ineligible for patent.
	Regarding claim 13, claim 13 recites:
The method of claim 11, further comprising determining a primary intent of the input.

Claim 13 is a method claim which is statutory (Step 1).  Claim 13 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 13 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 13 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 13 is ineligible for patent.
	Regarding claim 14, claim 14 recites:
The method of claim 11, wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift.

Claim 14 is a method claim which is statutory (Step 1).  Claim 14 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input of an audio, an emoji or sentiment shift which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 14 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 14 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 14 is ineligible for patent.
Regarding claim 15, claim 15 recites:
The method of claim 11 wherein the input comprises audio features.

Claim 15 is a method claim which is statutory (Step 1).  Claim 15 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with audio features which can be donw in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 15 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 15 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 15 is ineligible for patent.
	Regarding claim 16, claim 16 recites:
The method of claim 15, further comprising extracting pitch, energy, and frequency features from the input to detect emotions in the audio features.

Claim 16 is a method claim which is statutory (Step 1).  Claim 16 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input emotions by extracting audio features like pitch, energy and frequency which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 16 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 16 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 16 is ineligible for patent.
	Regarding claim 17, claim 17 recites:
The method of claim 11, wherein the input comprises textual features.

Claim 17 is a method claim which is statutory (Step 1).  Claim 17 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input with textual features which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 17 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 17 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 17 is ineligible for patent.
	Regarding claim 18, claim 18 recites:
The method of claim 11, wherein the input comprises a query from the user.

Claim 18 is a method claim which is statutory (Step 1).  Claim 18 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to determine a user input including a user query which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 18 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2). Claim 18 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 18 is ineligible for patent.
	Regarding claim 19, claim 19 recites:
The method of claim 11, wherein the query comprises a fixed word or phrase.

Claim 19 is a method claim which is statutory (Step 1).  Claim 19 recites an additional step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a Step 2A-Prong 2). Claim 19 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 19 is ineligible for patent.
	Regarding claim 20, claim 20 recites:
The method of claim 11, further comprising providing at least a portion of the response to the user.

Claim 20 is a method claim which is statutory (Step 1).  Claim 20 recites a step of Organizing Human Activity (managing personal behavior or interactive session between a service provider and a user on a site of the service provider which is not necessarily a provider website but a physical location of the provider) or a Mental Process to generate a response which can be done in a human head and thus recites an abstract idea (Step 2A-Prong 1). Claim 20 fails to recite elements to integrate the judicial exception of Abstract Idea into a Practical Application (Step 2A-Prong 2), because the claim merely describes to provide a portion of the response without reciting any detail on what the response is and how the response is generated. Claim 20 merely recites instructions to apply an exception using generic computer devices and thus, fails to provide an inventive concept to advance the field of computing technology in Step 2B. In short, claim 20 is ineligible for patent.

Claim Interpretation
8.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a virtual-assistant in claims 1, 2, 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification ([0109], a computing device renders a virtual assistant. This suggests the virtual-assistant is implemented by the computing device as a software; [0025], The virtual assistant may include an avatar that resembles a human representative of the service provider and an input mechanism; [0034], virtual-assistant service may comprise computing devices) as performing the claimed function, and equivalents thereof.



Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

11.	Claims 1-20 are rejected on the ground of provisional nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of  copending US Application 2019/0340243 (Application No. 16/402,174, claim filed 01/25/2021), and further in view of Fukui et al. (US 5,918,222; hereinafter Fukui).
	Regarding claim 1, claim 1 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:


16/546,941 (claim 1)
Co-pending 16/402,174 (claim 1)
A system comprising: 
a computing device at a service provider configured to: 
One or more computing devices for implementing a virtual assistant that emulates human-to-human interaction, the one or more computing devices comprising:
receive input from a user device of a user while the user is engaged in a session on a site of the service provider, 
receiving, via an interface provided by the virtual assistant, a single query from a user device of a user while the user is engaged in a session on the site of the site provider, wherein the single query comprises a fixed word or phrase;
determine a secondary intent of the input, 
identifying, from one or more datastores storing indications of intents and at least in part from the one or more concepts, a first intent associated with the single query and a second intent associated with the single query, the first intent being mapped in the one or more datastores to a first plurality of responses and the second intent being mapped in the one or more datastores to a second plurality of responses, wherein the first plurality of responses is different than the second plurality of responses;
classify the second intent into at least one category of relational language, and

generate a response based on the secondary intent; and
a virtual-assistant configured to interact with the user.
providing at least a portion of the response to the user via the virtual assistant


Although the conflicting claims between claim 1 of the instant application and claim 1 of copending application 16/402,174 are not identical, they are not patentably distinct from each other. Co-pending Bold above, i.e., “classify the second intent into at least one category of relational language”.
However, Fukui teaches classify the second intent into at least one category of relational language ([col 56, line 22-27], emotion and status classification: anger, laugh, boredom and agreement, etc).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings in co-pending application 16/402,174 to achieve the limitations of claim 1 of the instant application. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user).  Thus, claim 1 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.
	Regarding claim 2, claim 2 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 2)
Co-pending 16/402,174 (claim 1)
The system of claim 1, wherein the virtual-assistant is configured to be displayed on or adjacent to the site of a service provider.
causing display of the virtual assistant on or adjacent to a site of a service provider;


As the parent of claim 1, claim 2 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 3, claim 3 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 3)
Co-pending 16/402,174 (claim 1)

identifying, from one or more datastores storing indications of intents and at least in part from the one or more concepts, a first intent associated with the single query and a second intent associated with the single query, the first intent being mapped in the one or more datastores to a first plurality of responses and the second intent being mapped in the one or more datastores to a second plurality of responses, wherein the first plurality of responses is different than the second plurality of responses
Note: the first intent is the “primary intent”


As the parent of claim 1, claim 3 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 4, claim 4 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 4)
Co-pending 16/402,174 (claim 1)
The system of claim 1, wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift.



Although the conflicting claims between claim 4 of the instant application and claim 1 of copending application 16/402,174 are not identical, they are not patentably distinct from each other. Co-pending application claim 1 does not seem to expressly recite the limitation of the instant application highlighted in Bold above, i.e., “wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift”.
However, Fukui teaches wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift ([col 49, line 15-27],  use user’s voice/audio frequency to determine anger, joy or boredom emotion).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings in  One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user).  Thus, claim 4 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.
	Regarding claim 5, claim 5 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 5)
Co-pending 16/402,174 (claim 1)
The system of claim 1, wherein the input comprises audio features.



Although the conflicting claims between claim 5 of the instant application and claim 1 of copending application 16/402,174 are not identical, they are not patentably distinct from each other. Co-pending application claim 1 does not seem to expressly recite the limitation of the instant application highlighted in Bold above, i.e., “wherein the input comprises audio features”.
However, Fukui teaches wherein the input comprises audio features ([col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings in co-pending application 16/402,174 to achieve the limitations of claim 5 of the instant application. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and   Thus, claim 5 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.
	Regarding claim 6, claim 6 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 6)
Co-pending 16/402,174 (claim 1)
The system of claim 5, wherein the computing device at the service provider is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features.



Although the conflicting claims between claim 5 of the instant application and claim 1 of copending application 16/402,174 are not identical, they are not patentably distinct from each other. Co-pending application claim 1 does not seem to expressly recite the limitation of the instant application highlighted in Bold above, i.e., “wherein the input comprises audio features”.
However, Fukui teaches the limitation wherein the computing device at the service provider is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features ([col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion; [col 87, line 59-67], loudness of voice is equivalent of energy ).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings in co-pending application 16/402,174 to achieve the limitations of claim 6 of the instant application. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user).  Thus, claim 6 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.
	Regarding claim 7, claim 7 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 7)
Co-pending 16/402,174 (claim 1)
The system of claim 1, wherein the input comprises textual features.
wherein the single query comprises a fixed word or phrase;
Note: word or phrase can be text.


As the parent of claim 1, claim 7 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 8, claim 8 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 8)
Co-pending 16/402,174 (claim 1)
The system of claim 1, wherein the input comprises a query from the user.
wherein the single query comprises a fixed word or phrase;


As the parent of claim 1, claim 8 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 9, claim 9 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 9)
Co-pending 16/402,174 (claim 1)
The system of claim 1, wherein the query comprises a fixed word or phrase.
wherein the single query comprises a fixed word or phrase;


As the parent of claim 1, claim 9 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claim 10, claim 10 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 10)
Co-pending 16/402,174 (claim 1)
The system of claim 1, wherein the virtual-assistant is further configured to provide at least a portion of the response to the user.
providing at least a portion of the response to the user via the virtual assistant.



As the parent of claim 1, claim 10 of the instant application is rejected on the ground of provisional nonstatutory obviousness-type double patenting.

	Regarding claims 11, 13-20, claims 11, 13-20 are directed to the methods which are performed by the system of claim 1, 3-10.  Claims 11, 13-20 are thus rejected on the ground of provisional nonstatutory obviousness-type double patenting as claims 1, 3-10.
	Regarding claim 12, claim 12 of the instant application 16/546,941 is listed with the claim 1 of US application 2019/0340243 as follows:

16/546,941 (claim 12)
Co-pending 16/402,174 (claim 1)
The method of claim 11, further comprising taking action based on the secondary intent.
the second intent being mapped in the one or more datastores to a second plurality of responses.
Note: at least one of second responses is an action



					Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


10.	Claims 1-20 are rejected under 35 U.S.C. 103  as being unpatentable over Brown et al. (US 2014/0074454; hereinafter Brown), and further in view of Fukui et al. (US 5,918,222; hereinafter Fukui). 
		Regarding claim 1, Brown teaches A system comprising: 
		a computing device at a service provider ([0003], service provider & virtual assistant; Fig. 1, virtual-assistant service server/computer provide virtual-assistant service 116) configured to: 
			receive input from a user device of a user while the user is engaged in a session on a site of the service provider (Fig. 1 and Fig. 2B, UI 114 query input & response, webpage session, user electronic device 104, service provider computing devices provide virtual-assistant service 116 ; [0003], service provider site & user query & service provider response via the virtual assistant; [0051], user query and virtual-assistant service response), 
			determine a secondary intent of the input (Fig. 10 & [0101], assume intent 814(1) is the primary intent, intent 814(N) is the secondary intent detected from user input/query), 
			… and 
			generate a response based on the secondary intent (Fig. 10 & [0101], a plurality of responses based on secondary intent 814(N)); and 
a virtual-assistant configured to interact with the user (Fig. 1, virtual assistant 118; [0049]-[0050], virtual-assistant interacts with user in a conversation or dialog).
		Brown does not seem to expressly teach to classify the second intent into at least one category of relational language.
However, Fukui teaches to classify the second intent into at least one category of relational language ([col 56, line 22-27], emotion and status classification: anger, laugh, boredom and detected emotion is the second intent or meaning of the user input in a text message and/or a speech in [col 10, line 6-18]) and generate a response based on the secondary intent ([col 7, line 12-15], provide information output system capable of understanding the intention, emotion/secondary-intent and status of the user, an output is a response; Fig. 4 & Fig. 17 & [col 21, line 26-34], responses from an information disclosing agent like jim-yasuda to user Sakura based on intent, emotion and status of the user in [col 7, line 12-15]).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings of Brown to achieve the limitation. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user).  

	Regarding claim 2, Brown/Fukui teaches The system of claim 1. Brown also teaches the limitation wherein the virtual-assistant is configured to be displayed on or adjacent to the site of a service provider (Fig. 1, virtual assistant 118 displayed on the website of a service provider; [0049]-[0050], virtual-assistant interacts with user in a conversation or dialog).

	Regarding claim 3, Brown/Fukui teaches The system of claim 1. Brown also teaches the limitation wherein the computing device at the service provider is further configured to determine a primary intent of the input (Fig. 10 & [0101], assume intent 814(1) is the primary intent, intent 814(N) is the secondary intent detected from user input/query).

	Regarding claim 4, Brown/Fukui teaches The system of claim 1. Brown and Fukui also teaches the limitation wherein determining the secondary intent of the input uses at least one of audio, an emoji, or sentiment shift (Brown: [0050], detected secondary intent in Fig. 10 & [0101] can be input can be audio and speech; Fukui: [col 10, line 6-18], speech input).

	Regarding claim 5, Brown/Fukui teaches The system of claim 1. Brown and Fukui also teaches the limitation wherein the input comprises audio features (Brown: [0062], audio to digital conversion is an audio feature, voice patterns and frequency are audio features; Fukui: [col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or boredom emotion).

	Regarding claim 6, Brown/Fukui teaches The system of claim 5. Brown does not seem to expressly teach the limitation wherein the computing device at the service provider is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features.
	However, Fukui teaches the limitation wherein the computing device at the service provider ([col 83, line 8-21], information providing service; Fig. 1, information disclosing apparatus or agent in [col 6, line 64-67] for information owners/providers, connect information disclosing apparatus at server side to user/demander terminal via network) is configured to extract pitch, energy, and frequency features from the input to detect emotions in the audio features ([col 49, line 15-27],  use user’s voice/audio frequency, pitch to determine anger, joy or loudness of voice is equivalent of energy to be used for emotion recognition).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included the teachings of Fukui in the system of Brown/Fukui to achieve the limitation. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user).  

	Regarding claim 7, Brown/Fukui teaches The system of claim 1. Brown also teaches the limitation wherein the input comprises textual features ([0050], typed input has textual features shown in Fig. 2A).

	Regarding claim 8, Brown/Fukui teaches The system of claim 1. Brown also teaches the limitation wherein the input comprises a query from the user ([0038] & [0101] & Fig. 10, user query; Fig. 1 & Fig. 2A).

	Regarding claim 9, Brown/Fukui teaches The system of claim 1. Brown also teaches the limitation wherein the query comprises a fixed word or phrase (Fig. 1 & Fig. 2B & [0037] & [0051], keywords or phrase in user query).

	Regarding claim 10, Brown/Fukui teaches The system of claim 1. Brown also teaches the limitation wherein the virtual-assistant is further configured to provide at least a portion of the response to the user (Fig. 1, virtual assistant 118; [0049]-[0050], virtual-assistant interacts with user in a conversation or dialog and provides responses to user queries/input).

	Regarding claim 11, Brown teaches A method comprising: 
receiving input at a computing device of a service provider from a user device of a user while the user is engaged in a session on a site of a service provider (Fig. 1 and Fig. 2B, UI 114 query input & response, webpage session, user electronic device 104, service provider computing devices provide virtual-assistant service 116; [0003], service provider site & user query & service provider response via the virtual assistant; [0051], user query input and virtual-assistant service response); 
determining a secondary intent of the input (Fig. 10 & [0101], assume intent 814(1) is the primary intent, intent 814(N) is the secondary intent detected from user input/query); 
… and 
generating a response based on the secondary intent (Fig. 10 & [0101], a plurality of responses based on secondary intent 814(N)).
Brown does not seem to expressly teach classifying the second intent into at least one category of relational language.
However, Fukui teaches classifying the second intent into at least one category of relational language ([col 56, line 22-27], emotion and status classification: anger, laugh, boredom and agreement…, at least detected emotion is the second intent or meaning of the user input in a text message and/or a speech in [col 10, line 6-18]) and generating a response based on the secondary intent ([col 7, line 12-15], provide information output system capable of understanding the .
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have combined the teachings of Fukui with the teachings of Brown to achieve the limitation. One would be motivated to make such a combination to generate an appropriate response to user input based on intent, emotion and status of the user (Fukui: [col 6, line 54-61], [col 7, line 12-15], provide information output  system capable of understanding the intention, emotions and status of the user). 
 
Regarding claim 12, Brown/Fukui teaches The method of claim 11. Brown and Fukui also teach limitation further comprising taking action based on the secondary intent (Brown: Fig. 10 & [0101], responses based on secondary intent 814(N), of which at least one response is equivalent of taking action since the claim does not specify who is taking action and what the action is; Fukui: [col 7, line 12-15], provide information output system capable of understanding the intention, emotion/secondary-intent and status of the user, an output is an action).

Regarding claims 13-19, claims 13-19 are directed to the methods executed by the system of claims 3-9.  Claims 13-19 are thus rejected with the same rationale as claims 3-9.

Regarding claim 20, Brown/Fukui teaches The method of claim 11. Brown also teaches the limitation further comprising providing at least a portion of the response to the user (Fig. 1, virtual assistant 118; [0049]-[0050], virtual-assistant interacts with user in a conversation or dialog and provides responses to user queries/input).

Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Forster (US 2019/0354594), Fig. 6 (Query input & response), [0040], intents & sentiment.

	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JAIME  DUCKWORTH/
Examiner, Art Unit 2179


/RENEE D CHAVEZ/Supervisory Patent Examiner, Art Unit 2179